Citation Nr: 0818827	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  99-04 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to March 14, 1994 
for the grant of service connection for fibromyalgia 
syndrome.

2.  Entitlement to an effective date prior to November 23, 
1992, for the grant of an increased, 20 percent rating for 
residuals of a low back injury with disc involvement and 
fibromyositis.

3  Entitlement to an effective date prior to March 14, 1994, 
for the grant of an increased, 40 percent rating for 
residuals of a low back injury with disc involvement and 
fibromyositis.

4.  Entitlement to an effective date prior to March 14, 1994 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.B., M.D.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from October 1986 to October 
1988.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 RO rating 
decision.  In that decision, the RO: (1) granted an earlier 
effective date of March 14, 1994 for a 40 percent rating for 
residuals of low back injury with disc involvement and 
fibromyositis; (2) granted an earlier effective date of March 
14, 1994 for the fibromyalgia syndrome; and (3) granted a 
TDIU effective March 14, 1994.  The veteran filed a notice of 
disagreement (NOD) with all three assigned effective dates in 
August 2001.  For reasons discussed below, the RO did not 
issue a statement of the case (SOC), but, rather, issued a 
supplemental SOC (SSOC) as to these issues in September 2001.  
The extensive procedural history of these claims prior to the 
February 2001 decision will be summarized in the decision 
below.

In August 2002, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.  In November 2002, 
the Board remanded the claim for an effective date prior to 
March 14, 1994 for the grant of a TDIU to the RO, instructing 
the RO to issue a SOC as to this claim.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in January 2003.

In May 2003, the Board denied an effective date prior to 
March 14, 1994 for the grant of a TDIU.  The veteran appealed 
that denial to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2004, counsel for the 
appellant and the VA Secretary filed a Joint Motion for 
Remand; later that month, the Court issued an Order granting 
the Joint Motion, vacating the Board's May 2003 decision and 
remanding the matter on appeal  to the Board for proceedings 
consistent with the Joint Motion.  In the Joint Motion, the 
parties also indicated that, in August 2001 the veteran filed 
a timely NOD as to, but the RO failed to issue an SOC as to 
"the issues of an earlier effective date for increased 
disability rating [sic] for appellant's service-connected low 
back disability, and for an earlier effective date for the 
grant of service connection for fibromyalgia."  See Joint 
Motion, at 8.

In April 2005, the Board remanded these matters to the RO for 
further action (although the claims for earlier effective 
dates for the grants of higher ratings for the service-
connected back disability were then improperly 
characterized).  In July 2005, the RO issued a SOC on the 
matters of entitlement to an effective date prior to March 
14, 1994 for the grant of service connection for fibromyalgia 
syndrome, and the matters of earlier effective date for 
increased ratings for residuals of a low back injury with 
disc involvement and fibromyositis (although the latter issue 
were characterized as the Board had characterized them).  The 
veteran's attorney filed a substantive appeal on those issues 
in August 2005.  In July 2005, the RO also issued a 
Supplemental SOC (SSOC) reflecting the continued denial of an 
effective date prior to March 14, 1994 for the grant of a 
TDIU.

In February 2006, the veteran and Dr. Craig Bash, a private 
physician, testified during a hearing before the undersigned 
VLJ in Washington, D.C.; a transcript of the hearing is of 
record.

In June 2006, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), in Washington, D.C., for 
additional development.  After completing the requested 
action, the AMC continued the denials of the claims (as 
reflected in an April 2007 SSOC), and returned these matters 
to the Board for further appellate consideration.

The Board notes that, in proceedings before the Court, and 
throughout much of this appeal, the appellant was represented 
by a private attorney.  However, in September 2007, the 
veteran executed a VA Form 21-22, authorizing The American 
Legion to represent him in this appeal.  The Board recognizes 
the change in representation.  

In January 2008, the Board testified during a hearing before 
the undersigned in Washington, DC (with representation by The 
American Legion); a transcript of the hearing is of record.

The Board has recharacterized the claims for earlier 
effective dates for the grants of  higher ratings for 
service-connected back disability (as reflected on the title 
page) consistent with what the veteran has requested and the 
RO has adjudicated.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's November 1992 statement in support of claim 
(via a VA Form 21-4138) constitutes an informal claim for 
both an increased rating for his service-connected residuals 
of a low back injury with disc involvement (later 
characterized to include fibromyositis), and for service 
connection for a separate disability later characterized as 
fibromyalgia syndrome.

3.  The veteran's October 6, 1993 substantive appeal filed in 
connection with his November 1992 informal claims for earlier 
effective dates for the grants of increased ratings and for 
service connection also indicates his intent to seek a TDIU 
based on his service-connected back disabilities, and, hence, 
constitutes an informal claim for that benefit.

4.  The ratings assigned for the veteran's service-connected 
disabilities did not meet the not percentage requirements of  
38 C.F.R. § 4.16(a) for award if a TDIU prior to March 14, 
1994, and the criteria for invoking the procedures for 
assignment of a TDIU on an extra-schedular basis were not met 
prior to that date.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the veteran, the criteria for an November 23, 1992 effective 
date for the grant of service connection  of a 40 percent 
rating for fibromyalgia syndrome are met.  38 U.S.C.A. §§ 
5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.150(a), 3.151, 3.157, 3.159, 3.400 (2007).

2.  The criteria for an effective date prior to November 23, 
1992, for the grant of an increased, 20 percent  rating for 
residuals of a low back injury with disc involvement and 
fibromyositis are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.150(a), 3.151, 3.157, 3.159, 3.400 (2007).

3.  The criteria for an effective date prior to March 14, 
1994, for the grant of an increased, 40 percent rating for 
residuals of a low back injury with disc involvement and 
fibromyositis are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.150(a), 3.151, 3.157, 3.159, 3.400 (2007).

4.  The criteria for an effective date prior to March 14, 
1994 for the grant of a TDIU are not met.  38 U.S.C.A. § 
5107, 5103, 5103A, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.151, 3.157, 3.159 3.340, 3.341, 3.400, 4.16 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a February 2007 letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claims for earlier effective dates, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
This letter also informed the veteran how disability ratings 
and effective dates are assigned, as well as the type of 
evidence that impacts those determinations.

After issuance of the February 2007 letter, and opportunity 
for the veteran to respond, the April 2007 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well VA outpatient treatment (VAOPT) records and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are the transcripts of the 
veteran's Board hearings as well as various written 
statements submitted by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on an original claim or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

Under the applicable criteria, the effective date for a grant 
of service connection is the date of receipt of the claim or 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  
If a claim is received within one year after separation from 
service, the effective date for the grant of service 
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2) (2007).

As regards claims for increased disability compensation, the 
pertinent legal authority provides that the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received by VA within one year after that date; 
otherwise the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.400(o)(2) (2007).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. See 38 U.S.C.A. 
§ 5101(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.151(a) 
(2007).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155(a) (2007).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability 
that may establish entitlement. However, there must first be 
a prior allowance or disallowance of a claim.  See 38 C.F.R. 
§ 3.157(b) (2007).

As noted in the joint motion, every claim for an increase in 
service-connected disability includes a claim for a TDIU 
where there is evidence of unemployability or marginal 
employment in the claims file.  See Joint Motion, at 9 
(citing Norris v. West, 12 Vet. App. 413, 420 (1999).  
Moreover, a claim for an earlier effective date for a TDIU is 
governed by increased rating provisions of 38 C.F.R. 
§ 3.400(o).  See Hurd v. West, 13 Vet. App. 449 (2000) (in 
which the Court applied 38 U.S.C.A. § 5110(b)(2), which 
applies to increased rating claims, to a TDIU claim).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a 
substantially-gainful occupation as a result of service- 
connected disability, provided that, if there is only 1 such 
disability, it shall be ratable at 60 percent or more, and 
that, if there are 2 or more disabilities, there shall be at 
least 1 disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Marginal employment shall not be 
considered substantially-gainful employment.  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for 1 person. Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2007).

Substantially gainful employment is "that which is 
ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."   Moore 
(Robert) v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA 
Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) 
[now para. 7.55b(7)]).  Substantially gainful employment 
suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 
326 (1991); see also Moore, supra.

The Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that a 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532 
(1994).  When a TDIU claim is presented, a VA examining 
physician should generally address the extent of functional 
and industrial impairment from the veteran's service-
connected disabilities.  Gary v. Brown, 7 Vet. App. 229 
(1994); see Martin (Roy) v. Brown, 4 Vet. App. 136 (1993).  
The Board has a duty to supplement the record by obtaining an 
examination that includes an opinion on what effect a 
veteran's service-connected disability has on his ability to 
work. Friscia v. Brown, 7 Vet. App. 294 (1995).

The ability to overcome the handicap of disability varies 
widely among individuals. However, a TDIU is based primarily 
upon the average impairment in earning capacity, that is, 
upon the economic or industrial handicap that must be 
overcome and not from individual success in overcoming it.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially-gainful occupation, provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. §§ 3.340, 4.15 (2007).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
TDIU.  38 C.F.R. § 4.19 (2007).  If a TDIU is based on a 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities provides a rating less than 
100 percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.340(a) 
(2007).

In this appeal, the veteran seeks earlier effective dates for 
the grant of service connection for fibromyalgia syndrome, 
for the grants of higher ratings for residuals of a low back 
injury with disc involvement and fibromyositis, and for the 
grant of a TDIU.  For purposes of clarity, a brief recitation 
of portions of the factual and procedural history of these 
claims follows .

The veteran filed a claim for service connection for 
residuals of a back injury on January 25, 1991.  The RO 
granted service connection and assigned a 10 percent rating 
for residuals of a low back injury with probable L5-S1 disc 
degeneration, , effective January 25, 1991 (the date of 
claim).  Although the veteran was apprised of his procedural 
and appellate rights, the veteran did not initiate an appeal 
as to any aspect of this determination.

The next document in the claims file is a November 23, 1992 
statement in support of claim (VA Form 21-4138), which the 
Board finds, for the reasons below, constitutes an informal 
claim for service connection for the separate back disability 
of fibromyalgia syndrome, in addition to a claim for an 
increased rating for the veteran's service-connected back 
injury residuals.  In March 1993, the RO granted an 
increased, 20 percent rating for the veteran's service-
connected back disability, which it recharacterized as 
residuals of a low back injury with disc involvement and 
fibromyositis.  The veteran filed a NOD in April 1993, the RO 
issued a SOC in August 1993, and the veteran filed a 
substantive appeal which, for the reasons discussed below, 
the Board finds includes an informal claim for a TDIU. 

The claims continued in appellate status, with the RO, in 
October 1995, increasing the rating for residuals of low back 
injury with probable disc degeneration and fibromyositis to 
40 percent, effective March 8, 1995.  In December 1997, the 
RO granted service connection and assigned a 20 percent 
rating for fibromyalgia, effective March 14, 1994.  In the 
February 2001 rating decision on appeal-which revised 
previous RO rating decisions based on "difference of 
opinion" pursuant to 38 C.F.R. § 3.105(b)-a  Decision 
Review Officer (DRO) assigned a  20 percent rating for 
residuals of low back injury with disc involvement and 
fibromyositis, effective March 14, 1994; assigned a 40 
percent rating for the low back disability, effective March 
14, 1994; and granted a TDIU, effective March 14, 1994.  The 
award of a TDIU was based, in part, on the fact that both 
service-connected back disabilities were considered to be of 
common etiology with a combined rating of 60 percent.  See 
38 C.F.R. § 4.16(a)(2) (2007).

Thus, service connection is in effect for residuals of a low 
back injury with disc involvement and fibromyositis, 
evaluated as 10 percent disabling from January 25, 1991, as 
20 percent disabling from November 23, 1992, and as 40 
percent disabling from March 14, 1994; and for fibromyalgia 
syndrome, rated as  40 percent disabling from March 14, 1994.  
The combined disability rating has been 10 percent from 
January 25, 1991, 20 percent from November 23, 1992, and 60 
percent from March 14, 1994.  A TDIU has been in effect from 
March 14, 1994.

Considering the evidence in light of the pertinent legal 
authority, the Board finds, initially, that the veteran is 
entitled to an earlier effective date for the grant of 
service connection for fibromyalgia syndrome, based on the 
statement in support of claim (VA Form 21-4138) received on 
November 23, 1992.  In that statement, the veteran wrote, 
"Due to the increased pain and discomfort that I am in, I am 
requesting that my claim be re-opened for an upgrade in my 
service connected disability."  Under the circumstances of 
this case, the Board finds that this sentence constitutes an 
informal claim for service connection for additional back 
disability.  The veteran pursued his claim continuously, 
including submission of general medical information regarding 
fibromyalgia syndrome and an October 1992 VA hematology 
report indicating a diagnosis of possible fibromyalgia, until 
he was granted service connection for a separate back 
disability-which was characterized as fibromyalgia syndrome 
and for which a 20 percent rating was assigned-in December 
1997.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the November 23, 1992 statement may be 
deemed an informal claim for service connection for 
fibromyalgia syndrome because it was a communication 
indicating an intent to apply for additional service 
connection benefits for his back condition, and the 
subsequent grant of service connection was based on the 
symptomatology that was present and identified by the veteran 
from the time of the informal claim.  See 38 C.F.R. 
§ 3.155(a) (2007).  The veteran is therefore entitled to an 
effective date of November 23, 1992, for the grant of service 
connection (and assignment of an initial 40 percent rating) 
for fibromyalgia syndrome.  See 38 C.F.R. § 3.400(b)(2)(i) 
(2007).

The veteran is not, however, entitled to an effective date 
prior to November 23, 1992, for the award of the benefits 
noted above.  The veteran has argued that he is entitled to 
an effective date for all benefits awarded of January 25, 
1991, the date of his initial claim for service connection.  
However, as noted, when the RO granted service connection for 
residuals of a low back injury with probable L5-S1 disc 
degeneration, effective the date of claim, the veteran, 
although notified of his procedural and appellate rights, did 
not initiate an appeal as to any of these determinations.  As 
such, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.302, 20.1103 (2007).  Therefore, the January 25, 
1991 date of the initial claim for service connection cannot 
be the effective date for the benefits subsequently granted.

As noted, the Board must also consider, pursuant to the Joint 
Motion, whether the veteran is entitled to an earlier 
effective dates for an increased ratings for his low back 
injury with disc involvement and fibromyositis-specifically, 
the increased rating from 10 to 20 percent granted from 
November 23, 1992, and increased rating from 20 to 40 percent 
rating granted from March 14, 1994.  Joint Motion, at 9.   
Entitlement to such higher ratings prior to those dates could 
result in a combined rating for the two separate back 
disabilities high enough to warrant schedular consideration 
of a TDIU.  Id.  However, there was no pending claim for a 
rating in excess of 10 percent for this disability prior to 
November 23, 1992, or evidence that the service-connected 
residuals of a low back injury with disc involvement and 
fibromyositis had increased in severity so as to warrant a 
rating in excess of 10 percent for this disability within the 
one year period prior to the November 23, 1992 claim.  
Specifically, after the issuance of the March 1991 rating 
decision granting service connection for residuals of a low 
back disability, the next document in the claims file is the 
veteran's November 23, 1992 statement that the Board has 
found to be an informal claim for service connection for 
additional back disability, in addition to a claim for an 
increased rating for the veteran's service-connected 
residuals of a low back disability.  Thus, there is no basis 
for assignment of an effective date prior to November 23, 
1992, for the award of a rating in excess of 10 percent for 
residuals of a low back injury with disc involvement and 
fibromyositis.  

As indicated, in March 1993, the RO increased the rating for 
residuals of a low back injury with disc involvement and 
fibromyositis from 10 to 20 percent, effective the date of 
the November 23, 1992 claim.  The veteran filed a NOD in 
April 1993, requesting an even higher rating (i.e., in excess 
of 20 percent), a hearing officer continued the 20 percent 
rating in a November 1993 rating decision, and the veteran 
continued to disagree, with the claim remaining in appellate 
status, until the RO, in a March 1994 rating decision, 
continued the 20 percent rating and denied service connection 
for fibromyalgia as a separate back disability.  Thus, there 
is no basis for assignment of a effective date prior to March 
14, 1994, for the award of rating greater than 20 percent for 
residuals of a low back injury with disc involvement and 
fibromyositis, because the claim for an increased rating for 
low back disability was in appellate status.  Therefore, 
there could not have been any claim, informal or otherwise 
during this time period.  Moreover, as noted above, there is 
no evidence of an increase within a year prior to the 
November 23, 1992 claim; thus, there is no basis for a rating 
in excess of 20 percent for residuals of a low back injury 
with disc involvement and fibromyositis.

The Board notes the opinion of Dr. Bash, expressed in an 
April 2006 written statement and elsewhere, that the 
veteran's back disabilities should each have been rated at a 
higher level from an earlier date.  However, the effective 
dates for the ratings for the veteran's back disabilities are 
determined under the applicable legal authority as described 
above; whether the disabilities were more severe than the 
ratings indicated is not relevant to this determination.  
Moreover, there has been no specific allegation of clear and 
unmistakable error (CUE) in any prior rating decision.  See  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997) (a CUE claim 
requires some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error).

Pursuant to the rating decisions noted above, at the time of 
the November 23, 1992 statement in support, service 
connection was in effect for fibromyalgia syndrome, rated 40 
percent disabling, and residuals of a low back injury with 
disc involvement and fibromyositis, rated as 20 percent 
disabling.  The combined rating for these two disabilities, 
50 percent, is not sufficient to meet the minimal schedular 
standards for a TDIU,  even if considered to be of common 
etiology.  See 38 C.F.R. § 4.14(a) (2007).

As noted, the veteran has asserted  that he should be granted 
an earlier effective date for a TDIU back to January 25, 
1991; however, there was no pending claim for a TDIU prior to 
October 6, 1993 pursuant to which that benefit could be 
granted.  The record is devoid of any communication from or 
action on the part of the veteran that constitutes a claim 
for or indicates an intent to apply for a TDIU prior to 
October 6, 1993.  The veteran's original claim for VA 
disability compensation received on January 25, 1991 was 
solely for service connection for residuals of a back injury, 
and nothing therein may be construed as a claim for a TDIU.  
On that claim form, the veteran left blank spaces provided 
for information requested of an applicant who claimed to be 
totally disabled, such as employment status, the date last 
worked, and time lost from work due to illness-evidence that 
he was not claiming that he was totally disabled.

Neither VAOPT records dated from December 1990 to October 
1992 nor a February 1991 VA examination report contain any 
references to any inability of the veteran to work.  The 
latter examination report reflects that  the veteran claimed 
no time lost from work in jobs he performed post service in 
1988 and 1989.

In November 1992, the RO received the veteran's claim for an 
increased rating for his service-connected low back 
disability.  Although he then noted that his disability was 
causing him difficulty in obtaining employment and impaired 
his ability to ambulate, nothing in the claim may be 
construed as a claim for a TDIU, inasmuch as he did not state 
that he was totally disabled.

On May 1992 and February 1993 VA application forms for 
medical benefits, the veteran reported $4,800 of income from 
employment in 1991 and $9,100 of income in 1992, 
respectively-evidence that he was gainfully employed in 
those years.  The Board notes that the parties to the Joint 
Motion noted that another part of the February 1993 
application indicated that the veteran was not employed; 
however, the reason for such unemployment was not indicated.  
See Joint Motion, at 2.

A January 1993 VA examination report noted that the veteran 
indicated he had been unemployed since September 1992 when he 
was let go from his job because he was unable to perform the 
specific job requirements due to his medical condition.  
However, the VA examiner did not address the question of 
whether the veteran was unable to secure or follow all forms 
of substantially-gainful employment as a result of his 
service-connected low back disability.  Similarly, a February 
1993 VA outpatient assessment that the veteran's spinal 
disorder limited his occupational function and impaired his 
ability to secure and maintain employment contains no 
indication that he was then unable to secure or follow all 
forms of substantially-gainful employment as a result of his 
service-connected low back disability.  Subsequent March and 
May 1993 outpatient records indicate that the veteran's 
condition had variously worsened and improved over the course 
of therapy.

The veteran's March 1993 NOD with the earlier March 1993 
rating action that increased the rating of his service-
connected low back disability from 10 percent to 20 percent 
may not be construed as a TDIU claim, inasmuch as he did not 
state therein that he was totally disabled.

An August 1993 VA behavioral medicine clinical report 
indicates that the veteran was currently unemployed, and last 
worked as a maintenance supervisor in late 1992 and early 
1993.  However, that report indicates that he had back, 
colonic, and headache disabilities, and nothing therein 
indicates that he was then unable to secure or follow all 
forms of substantially-gainful employment solely as a result 
of his service-connected low back disability.

During a November 1993 RO hearing, the veteran testified that 
he last worked in August 1992, but that an employment 
counselor had determined that he could work in a less 
stressful job-evidence that he was not disabled from all 
forms of substantially-gainful employment.

On October 6, 1993, the RO received the veteran's substantive 
appeal (VA Form 9) in his claim for an increased rating for 
his service-connected low back disability, wherein he also 
stated that he was unable to seek gainful employment due to 
that disorder.  The Board construes this statement to be the 
first indication in the record of the veteran's intent to 
seek a TDIU based on his service-connected low back 
disability, sufficient to constitute an informal claim for 
that benefit.  However, that informal claim alone is 
insufficient to award a TDIU from that date, inasmuch as the 
effective date of an evaluation and award of compensation 
based on a claim for increase must be the date of receipt of 
the claim or the date the entitlement arose, whichever is 
later (see 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1)).

Although the veteran filed an informal claim for a TDIU in 
October 1993, he did not meet the disability percent 
requirements of 38 C.F.R. § 4.16(a) for a TDIU prior to March 
14, 1994.  Service connection was in effect for residuals of 
a low back injury, since recharacterized as residuals of a 
low back injury with disc involvement and fibromyositis, 
rated 20 percent disabling.  In addition, pursuant to the 
Board's decision above, the effective date of the grant of 
service connection for the separate back disability of 
fibromyalgia syndrome, rated 40 percent, is November 23, 
1992.  Thus, the combined rating for these disabilities at 
the time of the October 1993 informal claim was 50 percent, 
which is insufficient to meet the minimum percentage 
requirements for a TDIU, even if the two disabilities are 
considered to result from a common etiology.  See 38 C.F.R. 
§ 4.16(a) (2007).

The Board also notes that, in June 1994, the SSA found the 
veteran entitled to a period of disability and to disability 
insurance benefits from February 1992 based on consideration 
of both his service-connected and non-service-connected 
disabilities. The duty to assist a veteran includes obtaining 
SSA records and giving them appropriate weight and 
consideration in determining whether to award or deny a TDIU.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). While SSA 
records must be considered along with other evidence in 
determining whether a veteran is unfit for employment, they 
are not binding as to such determination.  Washington v. 
Derwinski, 1 Vet. App. 459 (1991).  The SSA criteria for 
establishing entitlement to disability insurance benefits and 
a period of disability differ from VA criteria for 
establishing entitlement to a TDIU.  

There is no statutory or regulatory authority for the 
determinative application of SSA regulations to the 
adjudication of VA claims, and VA has not adopted certain SSA 
regulations that would generally be beneficial to a claimant.  
See Beaty, 6 Vet. App. at 538.  For example, where an 
applicant for SSA disability benefits is unable to perform 
jobs previously held, the burden is on the SSA to establish 
that other jobs exist that the applicant could perform.  42 
U.S.C. § 1382c(a)(3) (West 2002 & Supp. 2007); see also 
Williams v. Shalala, 997 F. 2d 1494 (D.C. Cir. 1993).  That 
duty is specifically placed upon the SSA by statute.  See 42 
U.S.C. § 1382c(a)(3)(A)-(B) (West 2002 & Supp. 2007).  
However, there is no statute or regulation which requires VA 
to conduct a job market or employability survey to determine 
whether a claimant is unemployable as a result of one or more 
service-connected disabilities, or to use experts to resolve 
the issue of unemployability.  See Gary.  Although VA has a 
duty to assist a claimant in developing the facts pertinent 
to his claim, on the facts of this case-where the medical 
evidence addresses industrial impairment and the evidence 
does not suggest that the impairment with sole consideration 
of the service-connected disabilities is total-38 U.S.C.A. § 
5107(a) does not require VA to demonstrate that there are 
specific employment opportunities available to the appellant 
in order to deny a TDIU.

The Board also notes that the parties to the Joint Motion 
agreed that the Board's May 2003 decision contained 
inadequate reasons or bases because it failed to discuss or 
consider the applicability of extra-schedular consideration 
to the veteran's claim for a TDIU due to service-connected 
disabilities.  See Joint Motion, at 10.

A total rating, on an extra-schedular basis, may be granted 
in exceptional cases (and pursuant to specifically prescribed 
procedures), when the veteran is unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities (per 38 C.F.R. §§ 3.321(b) and 
4.16(b)).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that there is no 
showing that, at the time the veteran filed his informal 
claim for a TDIU on October 6, 1993, or at any time prior to 
March 14, 1994, the veteran's service-connected disabilities 
reflect so exceptional or unusual a disability picture as to 
warrant the assignment of a TDIU an extra-schedular basis.  
See 38 C.F.R. §§ 3.321(b)(1); 4.16(b) (2007).  

As noted above, on the January 25, 1991 the veteran left 
blank spaces provided for information requested of an 
applicant who claimed to be totally disabled, such as 
employment status, the date last worked, and time lost from 
work due to illness.  Moreover, VAOPT records from December 
1990 to October 1992, as well as a February 1991 VA 
examination report, contain no references to any inability of 
the veteran to work.  In addition, May 1992 and February 1993 
VA application forms indicate that the veteran was gainfully 
employed in those years, with a single, ambiguous reference 
to the veteran's unemployment.  Further, the January 1993 VA 
examiner did not address the question of whether the veteran 
was unable to secure or follow all forms of substantially-
gainful employment as a result of his service-connected low 
back disability.  Also, the February 1993 VA outpatient 
assessment contains no indication that the veteran was then 
unable to secure or follow all forms of substantially-gainful 
employment as a result of his service-connected low back 
disability.  Moreover, nothing in the August 1993 VA 
behavioral medicine report indicates that the veteran was 
then unable to secure or follow all forms of substantially-
gainful employment solely as a result of his service-
connected low back disability.  Finally in this regard, the 
veteran indicated during the November 1993 RO hearing that he 
was not disabled from all forms of substantially-gainful 
employment.  

Given the above, the Board finds that the criteria for 
invoking the procedures for assignment of a TDIU on an extra-
schedular basis, set forth in 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b), were not met prior to March 14, 1994 effective of 
the grant of a TDIU.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes Dr. Bash's statement that the veteran "has 
not been able to maintain employment since 1989," and that 
the veteran's symptoms make him "unemployable."  However, 
as noted, a TDIU may be granted where the veteran is unable 
to secure and follow a substantially gainful occupation.  Dr. 
Bash did not indicate whether, and at what point in time, the 
veteran could perform work that would produce sufficient 
income to be other than marginal, and the evidence described 
above indicates otherwise.  Therefore, the Board finds that 
Dr. Bash's conclusions do not warrant a finding that the 
veteran was entitled to a TDIU prior to March 14, 1994.

For all the foregoing reasons, the Board finds that the 
veteran is entitled to an effective date of November 23, 1992 
(but none earlier), for the grant of service connection for 
fibromyalgia syndrome, and that the claims for earlier 
effective dates for the grants of increased ratings for 
service-connected residuals of low back injury with disc 
involvement and fibromyositis, and for the grant of a TDIU, 
must be denied.  In reaching these conclusions, the Board has 
applied the benefit-of-doubt doctrine in the award of an 
earlier effective date as noted above, but finds that the 
preponderance of the evidence is against each of the 
remaining matters.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

An effective date of November 23, 1992, for the award of 
service connection for fibromyalgia syndrome is granted, 
subject to the legal authority governing the payment of 
compensation benefits.

An effective date prior to November 23, 1992, for the grant 
of an increased, 20 percent rating for residuals of a low 
back injury with disc involvement and fibromyositis is 
denied.

An effective date prior to March 14, 1994, for the grant of 
an increased, 40 percent rating for residuals of a low back 
injury with disc involvement and fibromyositis is denied.

An effective date prior to March 14, 1994 for the grant of a 
TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


